Exhibit 10.2

EMPLOYMENT AND CHANGE IN CONTROL AGREEMENT

This Employment and Change in Control Agreement (“Agreement”) is made effective
as of      , by and between Restore Medical, Inc., a Delaware corporation (the
“Company”), with its principal offices at 2800 Patton Road, St. Paul, Minnesota
55113, and      , an individual resident of Minnesota (the “Employee”), residing
at      , Minnesota      .

WHEREAS, the Company currently employs Employee as its Vice President of
     and Employee desires to continue such employment and designation, subject
to the terms and conditions of this Agreement;

WHEREAS, the parties have decided it is in their mutual best interests to
memorialize in writing certain terms and conditions of the employment
relationship between them; and

WHEREAS, Employee understands that nothing in this Agreement creates any
guarantee of continuous employment with the Company, and that Employee’s
employment may be terminated by either the Company or Employee at any time, upon
such notice as may be required in this Agreement;

NOW, THEREFORE, in consideration of Employee’s employment with the Company and
the foregoing premises, the mutual covenants set forth below, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and Employee agree as follows.

1. Term of Agreement. As set forth herein, the parties respective obligations
under this Agreement shall commence on      , and shall extend indefinitely
until this Agreement is terminated by either party according to Section 4 below
(the “Term”), provided, however, that any provision in this Agreement that by
its terms survives expiration of this Agreement shall so survive and Employee
shall continue to be bound by the terms of each such provision for the time
period set forth therein. Employee shall be employed on an at-will basis. This
Agreement is not, and shall not be construed as, an employment contract
affecting in any way the duration of Employee’s employment or any terms and
conditions thereof except those set forth herein. As set forth below, Employee
and the Company may terminate their employment relationship at any time, for any
reason or for no reason, with Cause or without Cause (as defined in Section 5).

2. Position and Duties. During the Term, Employee agrees to serve as Vice
President of      , subject and reporting to the Chief Executive Officer.
Employee agrees to perform such reasonable duties and responsibilities as are
customary for Employee’s position and such other duties and responsibilities
that may be assigned by the Board of Directors from time to time. During the
Term, Employee agrees to serve the Company faithfully and to the best of
Employee’s ability and to devote Employee’s full business time, attention and
efforts to the business and affairs of the Company (exclusive of any period of
vacation, sick, disability, or other leave to which Employee is entitled) during
normal business hours. The principal place of employment and the location of
Employee’s principal office and normal place of work shall be within the
Minneapolis-St. Paul Metropolitan Area. Employee will be expected to travel to
other locations, as necessary, in the performance of Employee’s duties during
the term of this Agreement.

3. Compensation and Benefits.

(a) Base Salary. During the Term, the Company shall pay Employee an annualized
“Base Salary” in accordance with the Company’s regular payroll procedures,
policies, and practices and subject to all required deductions, withholdings,
and reporting obligations. Employee’s current annual Base Salary is $     . The
Chief Executive Officer will review Employee’s Base Salary on an annual basis,
and will from time to time make recommendations to the Board of Directors, or a
committee thereof, who, in their sole discretion, will consider proposed
increases to Employee’s Base Salary on the basis of the Employee’s performance,
market conditions and the financial performance of the company.

(b) Performance Incentive. In addition to Base Salary, Employee will be eligible
to receive performance incentive payments pursuant to a Management Incentive
Plan reviewed and approved by the Board of Directors annually, as such plan may
be amended, suspended or terminated from time to time. The details of Employee’s
eligibility for and receipt of this performance incentive shall be governed by
the terms and conditions of the Management Incentive Plan and may be based on
the level of attainment of corporate and individual performance goals
established and approved by the Board of Directors or a committee thereof in its
discretion. If paid, the value of the performance incentive may be paid to
Employee in some combination of cash and stock option grants, with any such
amounts received by Employee subject to all required withholdings, deductions,
and tax reporting requirements.

(c) Equity Participation.

(i) The Board of Directors or a committee thereof may approve, from time to
time, one or more stock option grants to Employee to purchase or acquire shares
of the Company’s common stock at a designated price and with vesting terms for
such equity grants as may be determined by the Board of Directors or a committee
thereof pursuant to the terms of the Company’s 1999 Omnibus Stock Plan (the
“Plan”) or any successor plan, as amended from time to time.

(ii) In the event of a “Change in Control” (as defined in Section 5(b) below)
occurring during the Term of this Agreement, 50% of the unvested shares
underlying any stock options then held by Employee shall vest upon the closing
of the last transaction necessary to effect the Change in Control. In the
further event that Employee’s employment is terminated at any time within
12 months following a Change in Control, either by the Company or the surviving
corporation, as the case may be, without “Cause” (as defined in Section 5(c)
below) or as the result of a “Constructive Termination” (as defined in Section
5(c) below), any remaining unvested stock options shall thereupon vest.

(iii) In the event of a voluntary termination by Employee or a termination by
the Company for Cause at any time or without Cause prior to a Change in Control,
Employee’s rights to any unvested shares underlying stock options then held by
Employee shall be extinguished.

(iv) In no event shall the Plan be amended in a manner that prohibits the
exercise of Employee’s stock options as set forth in this Agreement.
Notwithstanding the foregoing, nothing this Agreement is intended to, or shall
in any way restrict the right of the Company, to amend, modify or terminate the
Plan or any successor plan.

(d) Other Employee Benefits. During Employee’s employment with the Company,
Employee shall be entitled to participate in the retirement and health and
welfare benefits offered generally by the Company to its employees, including
medical, dental, flexible spending account, group life, group disability, and
401(k), to the extent that Employee’s position, tenure, salary, health, and
other qualifications make Employee eligible to participate. Employee’s
participation in such benefits shall be subject to the terms of the applicable
plans, as the same may be amended from time to time. The Company does not
guarantee the adoption or continuance of any particular employee benefit during
Employee’s employment, and nothing in this Agreement is intended to, or shall in
any way restrict the right of the Company, to amend, modify or terminate any of
its benefits during the Term of this Agreement. Employee also will be eligible
for the benefits described in the Company’s Executive Compensation Plan, subject
to the terms of such Plan, as the same may be amended from time to time. The
value of any such benefits Employee receives shall be imputed and reported to
Employee as income, as required.

4. Termination of Employment.

(a) By the Company, at Any Time, for Cause. At any time during the Term, the
Company may terminate Employee’s employment for Cause. In the event of a
termination for Cause, the Company’s obligations to Employee hereunder shall
terminate, except as to amounts already vested or earned by but unpaid to
Employee as of the date of termination.

(b) By the Company, at Any Time Prior to a Change in Control, Without Cause. The
Company may terminate Employee’s employment at any time without Cause. In the
event such a termination without Cause occurs at any time prior to a Change in
Control occurring during the Term, in addition to amounts already vested or
earned by but unpaid to Employee as of the date of termination, Employee shall
be entitled to receive six months Base Salary continuation, paid according to
the Company’s normal payroll schedule and subject to all required withholdings
and reporting obligations. The Company shall also provide Employee and
Employee’s current family members with continued group health coverage,
including medical and dental coverage, as otherwise required under applicable
state continuation law or the Consolidated Omnibus Budget Reconciliation Act of
1986, 29 U.S.C. §§ 1161-1168; 26 U.S.C. § 4980B(f), as amended, and all
applicable regulations (referred to collectively as “COBRA”). If the Employee
elects COBRA continuation coverage, Employee will be responsible for payment of
premiums but the Company will reimburse the Employee for the premiums for
medical and dental COBRA continuation coverage for Employee and Employee’s
family for a period of up to six months commencing on the date of termination of
employment; provided, however, that the Company’s obligation to reimburse such
premiums shall terminate if (i) Employee or Employee’s spouse becomes covered
under another company’s benefit plan; (ii) Employee is eligible (whether or not
covered) under Medicare; or (iii) Employee dies. Such reimbursements will be
imputed to Employee as income. Notwithstanding the foregoing, if the payments
provided for under this Section 4(b) are subject to section 409A of the Internal
Revenue Code, then the reimbursements to be made in the first six months
following the Employee’s termination of employment shall be delayed and paid to
the Employee in a single lump sum on the first day of the month following the
date that is six months after the date the Employee terminated employment.

(c) By the Company, at Any Time Following a Change in Control, Without Cause. In
the event that a termination without Cause occurs following the closing date of
the last transaction necessary to effect a Change in Control occurring during
the Term, in addition to amounts already vested or earned by but unpaid to
Employee as of the date of termination, Employee shall be entitled to receive
six months Base Salary continuation, paid according to the Company’s normal
payroll schedule and subject to all required withholdings and reporting
obligations. The Company shall also provide Employee and Employee’s current
family members with continued group health coverage, including medical and
dental coverage, as otherwise required under COBRA. If the Employee elects COBRA
continuation coverage, Employee will be responsible for payment of premiums but
the Company will reimburse the Employee for the premiums for medical and dental
COBRA continuation coverage for Employee and Employee’s family for a period of
up to six months commencing on the date of termination of employment; provided,
however, that the Company’s obligation to reimburse such premiums shall
terminate if (i) Employee or Employee’s spouse becomes covered under another
company’s benefit plan; (ii) Employee is eligible (whether or not covered) under
Medicare; or (iii) Employee dies. Such reimbursements will be imputed to
Employee as income. Notwithstanding the foregoing, if the payments provided for
under this Section 4(c) are subject to section 409A of the Internal Revenue
Code, then the reimbursements to be made in the first six months following the
Employee’s termination of employment shall be delayed and paid to the Employee
in a single lump sum on the first day of the month following the date that is
six months after the date the Employee terminated employment.

(d) By Employee, at Any Time Following a Change in Control, as the Result of a
Constructive Termination. In the event that a Constructive Termination occurs at
any time during the Term and within 12 months following the closing date of the
last transaction necessary to effect a Change in Control occurring during the
Term, in addition to amounts already vested or earned by but unpaid to Employee
as of the date of termination, Employee shall be entitled to receive six months
Base Salary continuation, paid according to the Company’s normal payroll
schedule and subject to all required withholdings and reporting obligations. The
Company shall also provide Employee and Employee’s current family members with
continued group health coverage, including medical and dental coverage, as
otherwise required under COBRA. If the Employee elects COBRA continuation
coverage, Employee will be responsible for payment of premiums but the Company
will reimburse the Employee for the premiums for medical and dental COBRA
continuation coverage for Employee and Employee’s family for a period of up to
six months commencing on the date of termination of employment; provided,
however, that the Company’s obligation to reimburse such premiums shall
terminate if (i) Employee or Employee’s spouse becomes covered under another
company’s benefit plan; (ii) Employee is eligible (whether or not covered) under
Medicare; or (iii) Employee dies. Such reimbursements will be imputed to
Employee as income. Notwithstanding the foregoing, if the payments provided for
under this Section 4(d) are subject to section 409A of the Internal Revenue
Code, then the reimbursements to be made in the first six months following the
Employee’s termination of employment shall be delayed and paid to the Employee
in a single lump sum on the first day of the month following the date that is
six months after the date the Employee terminated employment.

(e) Due to Employee’s Death or Disability. This Agreement shall terminate
immediately upon Employee’s death or upon a finding by the Company’s Board of
Directors, in its sole discretion and subject to applicable law, that Employee
is unable to perform Employee’s essential job functions with or without
reasonable accommodation by reason of Disability (as defined in Section 5(e)
below), provided that Employee has exhausted Employee’s right to any leave for
which Employee may be eligible. In either such case, the Company’s obligations
to Employee hereunder shall terminate, except as to amounts already vested or
earned by but unpaid to Employee as of that date.

(f) Release of Claims. Employee shall only be entitled to such Base Salary
continuation payments and group health coverage provided for in this Section 4
if Employee signs a comprehensive release of claims in a form acceptable to the
Company. If Employee does not sign such a release or if it is signed, but then
rescinded, Employee shall not be entitled to any further compensation from the
Company, except that Employee shall be paid amounts due to him for Base Salary
as of the date of termination.

(g) Surrender of Records and Property. Upon termination of Employee’s employment
with the Company, Employee shall deliver promptly to the Company all records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, computer disks, computer software, computer programs (including source
code, object code, on-line files, documentation, testing materials and plans and
reports) designs, drawings, formulae, data, tables or calculations or copies
thereof, which are the property of the Company or which relate in any way to the
business, products, practices or techniques of the Company and all other
property, trade secrets and confidential information of the Company, including,
but not limited to, all tangible, written, graphical, machine readable and other
materials (including all copies) which in whole or in part contain any trade
secrets or confidential information of the Company which in any of these cases
are in Employee’s possession or under Employee’s control.

5. Definitions.

(a) “Cause” shall mean termination by the Company of Employee’s employment based
upon:

(i) Repeated failure by Employee to perform any of Employee’s duties or
Employee’s repeated failures or omissions to carry out lawful and reasonable
orders which, in the reasonable judgment of the Board of Directors, are willful
and deliberate and which are not cured within a reasonable period after
Employee’s receipt of written notice thereof from the Company;

(ii) Any act or acts of personal dishonesty by Employee and intended to result
in the personal enrichment of Employee at the expense of the Company;

(iii) Any willful and deliberate misconduct that is materially and demonstrably
injurious to the Company; or

(iv) Any criminal indictment, presentment, or conviction for a felony, whether
or not the Company is the victim of such offense.

(b) A “Change in Control” shall be deemed to have occurred if:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) who did not
own  shares of the capital stock of the Company on the date of this Agreement
shall, together with his, her or its “Affiliates” and “Associates” (as such
terms are defined in Rule 12b-2 promulgated under the Exchange Act), become the
“Beneficial Owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities (any such person being hereinafter referred to as an “Acquiring
Person”);

(ii) The “Continuing Directors” (as hereinafter defined) shall cease to
constitute a majority of the Company’s Board of Directors;

(iii) There should occur (A) any consolidation or merger involving the Company
and the Company shall not be the continuing or surviving corporation or the
shares of the Company’s capital stock shall be converted into cash, securities
or other property; provided, however, that this subclause (A) shall not apply to
a merger or consolidation in which (i) the Company is the surviving corporation
and (ii) the shareholders of the Company immediately prior to the transaction
have the same proportionate ownership of the capital stock of the surviving
corporation immediately after the transaction; (B) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all of the assets of the Company; or (C) any liquidation or
dissolution of the Company; or

(iv) The majority of the Continuing Directors determine, in their sole and
absolute discretion, that there has been a Change in Control.

(c) “Constructive Termination” shall mean the occurrence of any of the following
events, except for the occurrence of such an event in connection with the
termination or reassignment of Employee’s employment by the Company for Cause or
due to Employee’s death or Disability or otherwise approved by Employee in
writing:

(i) A material diminution in Employee’s job responsibilities or duties as they
existed immediately prior to a Change in Control;

(ii) A reduction in Employee’s Base Salary as in effect immediately prior to a
Change in Control;

(iii) Relocation, following a Change in Control, of Employee’s job position more
than 40 miles from its current location; or

(iv) Any other material breach of this Agreement by the Company, or the
surviving corporation, as the case may be, following a Change in Control, which
is not cured within 30 days after written notice thereof from Employee.

(d) “Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person, or a representative of an Acquiring
Person or any such Affiliate or Associate, and who:

(i) was a member of the Board of Directors on the date of this Agreement as
first written above; or

(ii) subsequently becomes a member of the Board of Directors, if such person’s
initial nomination for election or initial election to the Board of Directors is
recommended or approved by a majority of the Continuing Directors. For purposes
of this Section 5(d), “Affiliate” and “Associate” shall have the respective
meanings described to such terms in Rule 12b-2 promulgated under the Exchange
Act.

(e) “Disability” shall mean any physical or mental condition which renders
Employee unable to perform Employee’s essential job functions with our without
reasonable accommodation.

6. Successors and Binding Agreement.

(a) This Agreement may be transferred, in whole or in part, by the Company to
its successors and assigns, and Employee will remain bound to fulfill Employee’s
obligations hereunder. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure to obtain such assumption and agreement prior to the effective
date of any such succession shall be a breach of this Agreement and shall
entitle Employee to the rights and benefits from the Company in the same amount
and on the same terms as if Employee’s employment had been terminated by the
Company, within 12 months following a Change in Control, without Cause.

(b) The Agreement is personal to Employee, and Employee may not assign or
transfer any part of his rights or duties hereunder, or any compensation due to
him hereunder, to any other person. Notwithstanding the foregoing, this
Agreement shall inure to the benefit of, and be enforceable by, Employee’s
personal or legal representatives, executors, administrators, heirs,
distributees, devicees, and legatees.

7. Limitation of Damages. If for any reason Employee believes the severance
provisions of this Agreement have not been properly adhered to by the Company,
and if, pursuant to Sections 8 and 12 hereof, it is determined that the Company
has not, in fact, properly adhered to the severance provisions of this
Agreement, the sole and exclusive remedy to which Employee is entitled is the
severance payment to which Employee is eligible under the provisions of this
Agreement, which, in the case of stock options, means the right to exercise such
options according to the original terms of the grant but not a monetary payment
in lieu of such stock options.

8. Dispute Resolution. Except as provided in Subsection 8(d) hereof, any
controversy, claim, or dispute arising out of or relating to the making,
performance, breach, termination, expiration, application, or meaning of this
Agreement shall be resolved exclusively by arbitration before the American
Arbitration Association in Minneapolis, Minnesota, pursuant to the American
Arbitration Association’s rules then in effect. In the event that Employee
terminates employment claiming Constructive Termination, which claim is disputed
by the Company, or the Company terminates Employee’s employment for Cause, which
claim is disputed by Employee, Employee shall receive severance benefits at 50%
of the specified rate until the dispute is resolved in arbitration or for
12 months, whichever comes first. If Employee prevails in such a dispute, the
Company shall pay full severance benefits to Employee, less any partial
severance benefits already paid. If the Company prevails, the Company’s
obligation to pay Employee severance benefits immediately shall cease and
Employee shall repay any severance benefits already paid and agree to a lien on
any shares held by Employee in the Company to secure this repayment obligation,
with the exact number of shares subject to the lien determined based on the most
recent fair market value determination done by or on behalf of the Board of
Directors. In either case, the duration of any of the applicable restrictive
covenants described in Section 8(d) below shall run from the original date of
termination.

(a) The decision of the arbitrator(s) shall be final and binding on both
parties. Judgment on the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction thereof. In the event of submission of any dispute
to arbitration, each party shall, not later than 30 days prior to the date set
for hearing, provide to the other party and to the arbitrator(s) a copy of all
exhibits upon which the party intends to rely at the hearing and a list of all
persons whom the party intends to call as witnesses at the hearing.

(b) The arbitrator(s) shall strictly adhere to the sole and exclusive remedy set
forth in Section 7 hereof and may not award or assess punitive damages against
either party. The arbitrator shall, however, have the authority to award the
prevailing party its reasonable attorneys’ fees incurred in the arbitration.

(c) Each party shall bear its own costs and expenses of the arbitration and
one-half (1/2) of the fees and costs of the arbitrator(s).

(d) This Section 8 shall have no application to claims by the Company asserting
violation of or seeking to enforce, by injunction or otherwise, the terms of the
Nondisclosure and Noncompetition Agreement XXXX (“Nondisclosure Agreement”)
between the parties, which Nondisclosure Agreement, to the extent not
inconsistent with any of the provisions in this Agreement, is hereby
incorporated by reference and made a part of this Agreement. Such claims may be
maintained by the Company in a lawsuit in a court of competent jurisdiction.

9. Withholding Taxes. The Company, as applicable, may take such action as it
deems appropriate to insure that all applicable federal, state, city and other
payroll, withholding, income or other taxes (“Taxes”) arising from any
compensation, benefits or any other payments made pursuant to this Agreement, or
any other contract, agreement or understanding which relates, in whole or in
part, to Employee’s employment with the Company, are withheld or collected from
Employee. In connection with the foregoing, Employee agrees to notify the
Company promptly upon entering into any contract, agreement or understanding
relating to Employee’s employment with the Company (other than this Agreement
and those agreements expressly provided for herein) and also to notify the
Company promptly of any payments or benefits paid or otherwise made available
pursuant to any such agreements.

10. Modification; Waiver. No provisions of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in a writing signed by Employee and such officer as may be specifically
designated by the Board of Directors of the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

11. Notice. All notices, requests, demands, and all other communications
required or permitted by either party to the other party by this Agreement
(including, without limitation, any notice of termination of employment) shall
be in writing and shall be deemed to have been duly given when delivered
personally or received by certified or registered mail, return receipt
requested, postage prepaid, at the address of the other party as first written
above (directed to the attention of Chief Executive Officer in the case of the
Company). Either party hereto may change its address for purposes of this
Section 11 by giving 15 days’ prior written notice to the other party hereto.

12. Severability. If any term or provision of this Agreement or the application
hereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be effected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

13. Governing Law. This Agreement has been executed and delivered in the State
of Minnesota and shall in all respects be governed by, and construed and
enforced in accordance with, the laws of the State of Minnesota, including all
matters of construction, validity, and performance.

14. Effect of Agreement; Entire Agreement. The Company and Employee understand
and agree that this Agreement is intended to reflect their agreement only with
respect to the subject matter hereof and is not intended to create any
obligation on the part of either party to continue employment. This Agreement
supersedes any and all other oral or written agreements or policies made
relating to the subject matter hereof and constitutes the entire agreement of
the parties relating to the subject matter hereof, provided that this Agreement
shall not supersede or limit in any way Employee’s rights under any benefit
plan, program, or arrangements in accordance with their terms. Nor shall this
Agreement supersede or limit in any way Employee’s obligations and the Company’s
rights under the parties’ prior Nondisclosure Agreement, as incorporated by
reference in Section 8(d) above.

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first written above.

Restore Medical, Inc.

     
By:
 

 
   
Name:
  XXXXX

Title:

